DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species B2, readable on claims 1-11 in the reply filed on 12/1/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note: the restriction requirement between Species A1 and A2 has been withdrawn since Claims 1-11 are already directed specifically towards the steerable instrument shown in Figs. 6-12.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the phrase "such as" in Line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase “characterized in that” in Line 14 renders the claim indefinite since it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "said at least one flexible zone" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "at least one flexing zone" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the longitudinal elements comprise at least a first set of one or more longitudinal elements and a second set of one or more longitudinal elements” in Lines 15-16, wherein the claim language is indefinite since a set implies there’s more than one, however the claim recites “a set of one or more longitudinal elements” and “a second set of one or more longitudinal elements” and therefore it’s unclear how a set can only be one longitudinal element.  Appropriate correction is required.
Claim 1 recites the limitation “by means of a plurality of longitudinal elements” in Line 7, “said longitudinal elements being located at a first distance from an axis of symmetry of the steerable instrument at said first side and at a second distance from said axis of symmetry at said second side, said first distance being different from said  longitudinal elements being located at said first distance from said axis of symmetry at said first side as well as within said cylindrical diameter adaptation section, said one or more longitudinal elements of the first set of longitudinal elements being located at said first distance from said axis of symmetry at said first side as well as within said cylindrical diameter adaptation section, said one or more longitudinal elements of the second set of longitudinal elements being located at said second distance from said axis of symmetry at said second side as well as within said cylindrical diameter adaptation section” in Lines 15-25, wherein the claim includes a lot of redundant language such as defining the longitudinal elements being located at a first distance from said axis and a second distance from said axis and then later claims the first set of one or more longitudinal elements being located at the first distance and the second set of one or more longitudinal elements being located at the second distance.  The redundant claim language provides indefiniteness to the claims.  The examiner suggests amending Line 7 to recite –by means of a first set of longitudinal elements and a second set of longitudinal elements-- and amending Lines 9-13 to recite –said first set of longitudinal elements located at a first distance from an axis of symmetry of the steerable instrument at said first side and disposed within said cylindrical diameter adaptation section and said second set of longitudinal elements located at a second distance from an axis of symmetry at said second side and disposed within said cylindrical diameter adaptation section-- 
Claim 1 recites the limitation “and being at least one of connected and attached to said one of said one or more longitudinal elements of the second set of longitudinal elements” in Lines 30-32, wherein the claim language is not clear regarding which element is connected or attached to the longitudinal elements of the second set.  Appropriate correction is required.
Claim 5 recites the limitation “at least one third intermediate cylindrical element” in Line 2, wherein the recitation of “at least one” renders the claim indefinite since it’s unclear how there can be more than one “third intermediate cylindrical element”.  The examiner suggests amending the limitation to recite –a third intermediate cylindrical element--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinman et al. (US Patent Application Publication No. 2005/0273085, hereinafter Hinman).

In regard to claim 1, Hinman discloses a steerable instrument (400, Fig. 8A) for endoscopic and/or invasive type of applications, such as in surgery (Par. 60), the instrument comprising an elongated tubular body (405,406,407) having at least one actuation zone (406) at a proximal side of the steerable instrument and at least one bendable zone (407) at a distal side of the steerable instrument, said at least one actuation zone being arranged to control bending of said at least one flexible zone by means of a plurality of longitudinal elements (via inner core (520) and outer cover (540) which form the proximal most flexible segment (500) within actuation zone (406), Figs. 8a,13), the steerable instrument having a cylindrical diameter adaptation section (the cylindrical diameter adaptation section is considered the proximal most flexible segment (500) of the actuation zone (406), Fig. 8a,13) comprising a first side (the first side is considered the proximal end of the proximal most flexible segment) and a second side (the second side is considered the distal end of the proximal most flexible segment), said longitudinal elements being located at a first distance from an axis of symmetry of the steerable instrument at said first side (via outer cover (540) disposed at a first distance from the axis of symmetry, Figs. 8a,13) and at a second distance from said axis of symmetry at said second side  (via inner core (520) disposed at a second distance from the axis of symmetry, Figs. 8a,13), said first distance being different from said second distance (the first distance is greater than the second distance, Figs. 12-13),
characterized in that
the longitudinal elements comprise at least a first set of one or more longitudinal elements  (via outer cover (540), Figs. 8a,13) and a second set of one or more longitudinal elements (via inner core (520), Figs. 8a,13),
said one or more longitudinal elements of the first set of longitudinal elements being located at said first distance from said axis of symmetry at said first side as well as within said cylindrical diameter adaptation section (via outer cover (540) disposed at a first distance from the axis of symmetry, Figs. 8a,13),
said one or more longitudinal elements of the second set of longitudinal elements being located at said second distance from said axis of symmetry at said second side as well as within said cylindrical diameter adaptation section (via inner core (520) disposed at a second distance from the axis of symmetry, Figs. 8a,13),
each one of said one or more longitudinal elements of the first set of longitudinal elements overlapping with one of said one or more longitudinal elements of the second set of longitudinal elements within said cylindrical diameter adaptation section as seen in a radial direction from said axis of symmetry (Figs. 12-13 shows the first set and second set overlapping each other), and being at least one of connected and attached to said one of said one or more longitudinal elements of the second set of longitudinal elements (Figs. 12-13 show the longitudinal elements (520,540) coupled to each other), such that a movement of said one of said one or more longitudinal elements of the first set of longitudinal elements in a longitudinal direction of said steerable instrument results in a same movement of said one of said one or more longitudinal elements of the second set of longitudinal elements in said longitudinal direction (Figs. 12-13 illustrate that movement of the first set of longitudinal elements would cause corresponding movement of the second set of longitudinal elements).

In regard to claim 2, Hinman teaches wherein said at least one actuation zone is flexible and arranged to control deflecting of said at least one flexible zone by deflecting said actuation zone about a first angle relative to said axis of symmetry such that said at least one flexible zone is deflected about a second angle which is different from said first angle (Fig. 7 shows that the proximal actuation section (actuation zone) can be deflected to a first angle which would result in the distal flexible section (bending zone) to be deflected at a second angle that is smaller than the first angle).

In regard to claim 3, Hinman teaches wherein said one or more longitudinal elements of the first set of longitudinal elements are part of a first intermediate cylindrical element (540, Fig. 13, the first set of one or more longitudinal elements forms the first intermediate cylindrical element) having a first radius equal to said  (Fig. 13), and said one or more longitudinal elements of the second set of longitudinal elements are part of a second intermediate cylindrical element (520, Fig. 13, the second set of one or more longitudinal elements forms the second intermediate cylindrical element) having a second radius equal to said second distance (Fig. 13).

In regard to claim 9, Hinman teaches wherein said one of said one or more longitudinal elements of the first set of longitudinal elements and said one of said one or more longitudinal elements of the second set of longitudinal elements are connected to one another by means a welding process or gluing process (this is a product by process limitation, wherein the first and second sets are capable of being connected to each other via a gluing or welding process).

In regard to claim 10, Hinman teaches wherein said one of said one or more longitudinal elements of the first set of longitudinal elements and said one of said one or more longitudinal elements of the second set of longitudinal elements are connected to one another by means of a mechanical connection (via flange (530), Fig. 13).

In regard to claim 11, Hinman teaches wherein said elongated tubular body has at least one other actuation zone at said proximal side of the steerable instrument and  least one other actuation zone being arranged to control bending of said at least one other flexible zone by means of an other plurality of longitudinal elements (the device of Hinman has multiple actuation zones and multiple bendable zones due to the multiple sets of flexible segments (500) that comprise the actuation zones and bendable zones, Figs. 8, 13A).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verbeek (US Patent Application Publication No. 2011/0065990).

In regard to claim 1, Verbeek discloses a steerable instrument (Fig. 1) for endoscopic and/or invasive type of applications, such as in surgery (Par. 29), the instrument comprising an elongated tubular body (1, 2, 3, 4, Fig. 1) having at least one actuation zone (56-60) at a proximal side of the steerable instrument and at least one bendable zone (51-54) at a distal side of the steerable instrument (Fig. 1), said at least one actuation zone being arranged to control bending of said at least one flexible zone by means of a plurality of longitudinal elements (24, 36), Figs. 1-2, the steerable instrument having a cylindrical diameter adaptation section (56) comprising a first side and a second side, said longitudinal elements (24, 36) being located at a first distance from an axis of symmetry of the steerable instrument at said first side and at a second (Fig. 1),
characterized in that
the longitudinal elements comprise at least a first set of one or more longitudinal elements (36) and a second set of one or more longitudinal elements (24),
said one or more longitudinal elements of the first set of longitudinal elements being located at said first distance from said axis of symmetry at said first side as well as within said cylindrical diameter adaptation section (Fig. 1),
said one or more longitudinal elements of the second set of longitudinal elements being located at said second distance from said axis of symmetry at said second side as well as within said cylindrical diameter adaptation section (Fig. 1),
each one of said one or more longitudinal elements of the first set of longitudinal elements overlapping with one of said one or more longitudinal elements of the second set of longitudinal elements within said cylindrical diameter adaptation section as seen in a radial direction from said axis of symmetry (Fig. 1), and being at least one of connected and attached to said one of said one or more longitudinal elements of the second set of longitudinal elements, such that a movement of said one of said one or more longitudinal elements of the first set of longitudinal elements in a longitudinal direction of said steerable instrument results in a same movement of said one of said one or more longitudinal elements of the second set of longitudinal elements in said longitudinal direction (Fig. 2 illustrates that bending of the first set of longitudinal elements would cause corresponding bending of the second set of longitudinal elements).

In regard to claim 2, Verbeek teaches wherein said at least one actuation zone is flexible and arranged to control deflecting of said at least one flexible zone by deflecting said actuation zone about a first angle relative to said axis of symmetry such that said at least one flexible zone is deflected about a second angle which is different from said first angle (Fig. 4 teaches that the actuation portion can have a larger diameter than the bending portion therefore amplifying the angle by which the bending portion bends, Par. 43).

In regard to claim 3, Verbeek teaches wherein said one or more longitudinal elements of the first set of longitudinal elements are part of a first intermediate cylindrical element (3) having a first radius equal to said first distance (Fig. 1), and said one or more longitudinal elements of the second set of longitudinal elements are part of a second intermediate cylindrical element (2) having a second radius equal to said second distance (Fig. 1).

In regard to claim 4, Verbeek teaches wherein said one of said one or more longitudinal elements of the second set of longitudinal elements is attached to a flexible (25, all materials have a degree of flexibility) which is also part of said second cylindrical element and located outside said cylindrical diameter adaptation section and inside said actuation zone (Fig. 1, the flexible longitudinal element is disposed within section (58) of the actuation zone).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN N HENDERSON/            Primary Examiner, Art Unit 3795                                                                                                                                                                                            	February 26, 2021